DETAILED ACTION

This Office action responds to papers filed on 9 June 2020.

Claims 1-20 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on June 11, 2020, has been considered. A signed copy of the form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2016/0209059 A1 to Castillo et al..
In published invention by Castillo et al. (herein after referred to as “Castillo”) teaches of an HVAC system with control units communicatively connected for purposes of operation.  In doing so, Castillo teaches and/or fairly suggests the limitations of the instant invention as stated herein below.
As per independent claim 1, a method of commissioning a plurality of controllers that are operably coupled to a network, each of the plurality of controllers configured to operate one of a plurality of building management system components within a building management system, the method comprising:
identifying the plurality of controllers that are operably coupled to the network – (taught in paragraph [0034] by Castillo as “system 100 comprises control units 102, each communicatively coupled to one or more HVAC units 104 and 106. System 100 may include a single control unit 102a or multiple control units 102a-n. Control units 102 may communicate with user devices 110, sensors 112, interactive displays 114, control server 118, and remote device 122 over HVAC control network 124 and local area network (LAN) 126. LAN 126 may connect with network…”);
programming a first controller of the plurality of controllers identified as operatively coupled to the network, where programming the first controller of the plurality of controllers comprises programming the first controller with a control logic – (taught in paragraph [0046] as “control server 118 may register control unit 102a and upload control unit 102a with updated firmware” and in paragraph [0200] as “applications 840 comprise a number of programs run on control unit 102a including firmware manager 842, authentication manager 844, analytics program 846, scheduler program 848, user content manager 850, weather program 852, occupancy control 854, and safety monitor 856.”);
selecting the first controller as a source controller;
selecting two or more of the plurality of controllers identified as operatively coupled to the network as target controllers - (Castillo teaches selecting a source and target controller in paragraph [0067] as “first control unit 102a determines the HVAC abilities of second control unit 102b” where the first control unit is associated with the source controller and the second control unit is associated with the target controller. The use of the control unit is cited in plural thereby necessitating the use of a plurality of subsequent controllers.);
initiating a synch operation that synchs the control logic of the source controller with each of the two or more target controllers over the network, resulting in each of the two or more target controllers having the control logic of the source controller – (the synchronization of the controllers is taught in paragraph [0092] of Castillo as “first control unit 102a and second control unit 102b first connect, it may be beneficial for control units 102 to synchronize settings that are universal to HVAC system 100”); and
each of the source controller and the two or more target controllers subsequently controlling one or more respective building management system components using the control logic – (this aspect is taught by Castillo in paragraph [0109] as 
“control units 102 may provide user 310 with enhanced control over the HVAC system with little setup or involvement by user 310. By identifying the control unit 102 that is operable to control a zone setting, the functionality of FIG. 3 may be expanded to multiple control units 102c-n operating additional interactive displays 114c-n, and HVAC units 104c-n.”).

control server 118 may register control unit 102a and upload control unit 102a with updated firmware”); and initiating the synch operation that synchs the updated control logic of the source controller with each of the two or more target controllers over the network, resulting in each of the two or more target controllers also having the updated control logic of the source controller – (taught in paragraph [0092] of as “first control unit 102a and second control unit 102b first connect, it may be beneficial for control units 102 to synchronize settings that are universal to HVAC system 100”.)

With claim 3, Castillo teaches the method of claim 2, and continues to teach wherein the control logic includes a number of function blocks and a number of interconnections between the number of function blocks, and wherein making one or more changes to the control logic of the source controller comprises one or more of: adding a new function block;  removing an existing function block; changing one or more input connections and/or one or more output connections of one or more of the function blocks; and changing one or more control parameters referenced by one or more of the function blocks in paragraph [0098] wherein “if first setting is a universal setting, first control unit 102a may next determine whether the first setting received from second control unit 102b takes priority over the stored universal setting. This may be accomplished by comparing the time stamps of the received first setting compared to the stored universal setting. In some embodiments, certain users may have higher privileges in HVAC system 100. Changes made to settings by privileged users may take priority over setting updates from users without the same or higher privileges” which is commensurate to the claimed limitation.

the homeowner [is provided] with a number of commands to adjust the services provided by HVAC units 104a and 104b” wherein a command can be related to a master synch parameter as defined in the instant specification.

As per claim 5, Castillo teaches the method of claim 4, further teaches the wherein at least one of the plurality of control parameters is not assigned the master synch property, and the synch operation does not synch the control parameters that are not assigned the master synch property clause.  The assigning of a master synch property is stated in paragraph [0075] as previously stated.  The not assigning of a master synch property is inherent especially since when one unit is assigned the other unit can be alienated for assignment, since all units do not necessarily need to be assigned a parameter.
 
Regarding claim 6, the method of claim 1 is taught by Castillo, and continues to teach wherein the building management system comprises a Heating, Ventilating and Air Conditioning (HVAC) system.  The use of a HVAC system is stated in paragraph [0023] of the Castillo reference as “configuring a distributed HVAC system operable to interconnect multiple HVAC units, controllers, and devices.”

With claims 8 and 12 Castillo teaches the method of claim 1 and continues to teach the further comprising subsequently discovering one or more new controllers operatively coupled to the network, and selecting one or more of the new controllers as new target controllers limitation.  Castillo teaches the discovery of new controllers in paragraph [0034] where “system 100 may include a single control unit 102a or multiple control units 102a-n. Control units 102 may communicate with user devices 110, sensors 112, interactive displays 114, control server 118, and remote device 122 over HVAC control network 124 and local area network (LAN) 126” is described.  Emphasis is added for the use of multiple control units 102 a-n. 

In claim 9 Castillo teaches the method of claim 8, and continues to further teach comprising syncing the source controller with the one or more of the new target controllers selected as target controllers.  The syncing aspect is taught in paragraph [0092] as “it may be beneficial for control units 102 to synchronize settings that are universal to HVAC system 100. Replicating settings amongst sibling control units 102 may provide a number of advantages not recognized in existing HVAC systems”.

With claims 10 and 11, the method of claim 1 is taught by Castillo, and further teaches the wherein each of the plurality of controllers is assigned an application type parameter, and wherein the source controller and the two or more target controllers must have compatible application type parameters along with the source controller and the two or more target controllers must have matching application type parameters clause.  In paragraph [0093] Castillo teaches “settings may include a control unit specific password, operating parameters for HVAC units 104 and 106, firmware operating revision, and any other setting that may be local to a single control unit 102” where the type of parameters are defined.

As per independent claim 13 a method of sharing one or more control parameters between a plurality of controllers, each of the plurality of controllers configured to control operation of a building component based at least in part on the control parameters, each of the plurality of controllers including one or more function blocks, the method comprising:
designating a first controller of the plurality of controllers as a source controller; designating one or more other controllers of the plurality of controllers as target first control unit 102a determines the HVAC abilities of second control unit 102b”; where the first control unit is associated with the source controller and the second control unit is associated with the target controller. The use of the control unit is cited in plural thereby necessitating the use of a plurality of subsequent controllers); and
for at least one function block within the source controller, synchronizing one or more control parameters from the respective function block of the source controller with corresponding control parameters in a corresponding function block of each target controller – (the synchronization of the controllers is taught in paragraph [0092] of Castillo as “first control unit 102a and second control unit 102b first connect, it may be beneficial for control units 102 to synchronize settings that are universal to HVAC system 100”).

Regarding claim 14 Castillo teaches the method of claim 13, and further teaches the elements of claim 14 as comprising: assigning a master synch property to at least one of the one or more control parameters; and syncing those control parameters that have been assigned the master synch property while not syncing those control parameters that have not been assigned the master synch property.  As taught in paragraph [0075] where “the homeowner [is provided] with a number of commands to adjust the services provided by HVAC units 104a and 104b” wherein a command can be related to a master synch parameter as defined in the instant specification.

With claims 15 and 16 the method of claim 13 is taught by Castillo, and wherein each of the plurality of controllers is assigned an application type parameter, and wherein the source controller and the one or more target controllers must have compatible application type parameters is described in paragraph [0093] “settings may include a control unit specific password, operating parameters for HVAC units 104 and 106, firmware operating revision, and 

In claim 17 the method of claim 13 is taught by Castillo, and continues to teach the elements as further comprising: provide a listing of at least some of the plurality of controllers on a user interface; accepting user input via the user interface to select and designate the first controller of the plurality of controllers as the source controller; accepting user input via the user interface to select and designate one or more other controllers as target controller; and accepting user input to initiate synchronizing the one or more control parameters from the respective function block of the source controller with corresponding control parameters in the corresponding function block of each target controller.  The elements are further explained in paragraph [0040] as “user device 110 represents one or more laptops, personal computers, monitors, display devices, handheld devices, smartphones, user input devices, or other suitable components for enabling a user to interact with control unit 102a in system 100. User device 110 may connect with control unit 102a using an application 111 on a graphical user interface (GUI) provided by user device 110. The GUI may display application 111 allowing a user to interact with control device 102a instead of using interactive display 114. Control unit 102a may communicate alerts, messages, and notices to user device 110. For example, control unit 102a may detect that HVAC unit 104a needs service. Control unit 102a may transmit the service notice to user device 110a to notify the HVAC unit owner of the need to service HVAC unit 104a.”

Claim 18 is another independent claim and is taught by Castillo.  Wherein a method of programming a plurality of controllers, each of the plurality of controllers configured to control operation of a building component, the method comprising: 
creating a control logic for a first controller of the plurality of controllers, the control logic including a plurality of function blocks - (taught in paragraph [0034] by Castillo as “system 100 comprises control units 102, each communicatively coupled to one or more HVAC units 104 and 106. System 100 may include a single control unit 102a or multiple control units 102a-n. Control units 102 may communicate with user devices 110, sensors 112, interactive displays 114, control server 118, and remote device 122 over HVAC control network 124 and local area network (LAN) 126. LAN 126 may connect with network…”) and in paragraph [0035] as “Control unit 102a represents any ports or connections, real or virtual, including any suitable hardware and/or software, including protocol conversion and data processing capabilities to facilitate communication between RSBus 108a and other wired and wireless components of HVAC system 100. For example, control unit 102a may facilitate communication between interactive display 114 and HVAC unit 104a by receiving a control command from interactive display over LAN 126 and communicating the command to HVAC unit…”); 
designating the first controller as a source controller; designating other controllers of the plurality of controllers as target controllers - (Castillo teaches selecting a source and target controller in paragraph [0067] as “first control unit 102a determines the HVAC abilities of second control unit 102b” where the first control unit is associated with the source controller and the second control unit is associated with the target controller. The use of the control unit is cited in plural thereby necessitating the use of a plurality of subsequent controllers); 
performing a synchronization operation between the source controller and each of the target controllers – (the synchronization of the controllers is taught in paragraph [0092] of Castillo as “first control unit 102a and second control unit 102b first connect, it may be beneficial for control units 102 to synchronize settings that are universal to HVAC system 100”) wherein: 
when one of the target controllers does not have its own control logic, the synchronization operation includes copying all of the control logic from the source controller to the particular target controller; when one of the target controllers already has its own control logic, the synchronization operation includes copying only replicating settings amongst sibling control units 102 may provide a number of advantages not recognized in existing HVAC systems. For example, replicating universal settings may reduce the time it takes to install each individual control unit 102. A technician may activate each control unit 102, allowing each control unit 102 to begin recognizing other control units 102 in HVAC system 100. Once two or more control units 102 connect, they may begin replicating universal settings. This may prevent the technician from having to manually install settings at each control unit 102. Furthermore, if HVAC system 100 has multiple control units 102, a user may update settings on a single control unit 102 and the settings may update for the entire HVAC system”). 

As per claim 19, the method of claim 18 is taught by Castillo, and continued to include the wherein the synchronization operation further comprises synchronizing one or more control parameters between the source controller and each of the target controllers aspect.  In paragraph [0136] Castillo addresses the further synchronizing of the control parameters between the source and target controllers as “to enable control units 102 to operate a resilient HVAC system 100, control units 102 may maintain a control unit directory. A control unit directory may allow each control unit 102 to have up-to-date knowledge of sibling control units in HVAC system 100 including the network configuration details on how to communicate with sibling control units over HVAC control network 124 and LAN 126. Furthermore, control units 102 may store the configuration data needed to connect to HVAC control network 124 and LAN 126”. 

Lastly for claim 20 Castillo teaches the method of claim 18, and sustains the teaching of the wherein each of the target controllers are similar in functionality to the source controller to enable control units 102 to operate a resilient HVAC system 100, control units 102 may maintain a control unit directory. A control unit directory may allow each control unit 102 to have up-to-date knowledge of sibling control units in HVAC system 100 including the network configuration details on how to communicate with sibling control units over HVAC control network 124 and LAN 126. Furthermore, control units 102 may store the configuration data needed to connect to HVAC control network 124 and LAN 126”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2016/0209059 A1 to Castillo et al., as applied to claim 1 and further in view of US Patent Application Publication No. US 2018/0252422 A1 to Salsbury et al.
Regarding the limitations of claim 7, the method of claim 1 is taught by Castillo as aforementioned.  However, claim 7 continues with the building management system comprises a security system and/or a lighting system.  Although Castillo teaches of an HVAC system as claimed in claim 1, the reference of prior art does not particularly explain the composition of a security and/or lighting system as recited.  For this reason, the published prior art of Salsbury et al. (herein after referred to as “Salsbury”) is relied upon.  As per paragraph [0046], in the same BMS controller 366 can communicate with multiple downstream building systems or subsystems (e.g., HVAC system 100, a security system, a lighting system, waterside system 120, etc.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Castillo with the use of security and/or lighting systems within a building management control environment as in Salsbury so as enable the control units to expand their functionality and insure safety and illuminance especially since the control strategies can be used in various types of controllers as per Salsbury in paragraph [0024].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. US 11,262,714 B2	Gupta et al. 
Where an enterprise batch synchronization module is configured to create, copy, modify and apply schedule and setpoint configuration templates to multiple cloud connected building equipment simultaneously.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
 http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        March 23, 2022

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119